Citation Nr: 0520055	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-13 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to benefits for the birth defect spina bifida, 
claimed to have been the result of exposure of the father of 
the appellant to Agent Orange during service. 




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1997 and February 1999 decisions by a 
Department of Veterans Affairs (VA) Regional Office.  The 
appellant is the son of a veteran who had active service in 
the U.S Navy, with no record of service in the Republic of 
Vietnam.


FINDING OF FACT

The appellant's father is a veteran who is not a "Vietnam 
veteran" within the meaning of the governing statute and 
regulation. 


CONCLUSION OF LAW

There is no legal entitlement to benefits for the veteran's 
son, the appellant herein, for the birth defect spina bifida, 
claimed to have been the result of exposure to Agent Orange 
during the veteran's active naval service.  38 U.S.C.A. 
§§ 1805, 7104(c) (West 2002); 38 C.F.R. § 3.814 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In the present appeal, it is the law, and not the evidence, 
which is dispositive of the claim for benefits, and, 
accordingly, the VCAA is not applicable.  See, e.g., Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Sabonis v. Brown , 6 Vet. App. 426, 430 (1994).  
In any event, it is clear that the claimant has been fully 
apprised as to what is required for spina bifida benefits, 
and the record on appeal is sufficiently complete to resolve 
the issue before the Board.

II.  Entitlement to Spina Bifida Benefits

The applicable statute and regulation provide that VA shall 
pay a monthly allowance, based upon the level of disability, 
to or for a person who VA has determined is an individual 
suffering from spina bifida, whose biological mother or 
father is or was a Vietnam veteran.  38 U.S.C.A. § 1805(a); 
38 C.F.R. § 3.814(a).  The term "Vietnam veteran" means a 
person who performed active military, naval, or air service 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, without regard to 
the characterization of the person's service, and includes 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.814(c).

In this case, while complete documentation of the veteran's 
periods of active duty is not of record, there is no evidence 
that the veteran's active service included any duty in the 
Republic of Vietnam as defined above, and the veteran 
concedes that he did not have any such service during his 28 
years in the Navy.  See VA Form 21-4138 (Statement in Support 
of Claim) received in May 2002.  It is contended, however, 
that the benefits sought are warranted based upon the 
veteran's possible exposure to Agent Orange during his 
service other than in Vietnam, to include while stationed at 
the Mare Island Naval Shipyard.  It is also been contended by 
the claimant that denial of the benefits sought would be 
unjust, in that the law is "unfair and needs to be 
corrected" as to its eligibility requirements, to the extent 
that, as asserted by the appellant, Vietnam is not the only 
location where a veteran might have been exposed to Agent 
Orange.  See VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in September 2002.

While the Board is sympathetic to the claim, the claim must 
be denied because of the absence of legal merit.  See 
Sabonis, supra (holding that when there is a lack of 
entitlement under the law, the claim must be dismissed).  
Although the veteran and his son contend, in essence, that 
the term "Vietnam veteran" should be construed as allowing 
benefits for Vietnam era veterans exposed to certain 
herbicide agents during active service notwithstanding their 
lack of actual service in, or visitation to, the Republic of 
Vietnam, the Board finds the statutory language to be clear 
that only such claims based upon the service of a veteran of 
service in the Republic of Vietnam are warranted.  See Pub. 
L. No. 104-204, title IV, § 421(b)(1), 110 Stat. 2925 (1996); 
Pub. L. No. 106-419, title IV, § 401(C)(2), 110 Stat. 2925 
(2000); see also Gardner v. Brown, 5 F.3d 1456, 1458 (Fed. 
Cir. 1993) (starting point in interpreting a statute is its 
language, for if the intent of Congress is clear, that is the 
end of the matter), aff'd, Brown v. Gardner, 513 U.S. 115 
(1994).  

In summary, notwithstanding the obviously sincere arguments 
as to the propriety of the criteria in question, the Board is 
bound by the law.  38 C.F.R. § 7104(c).  We are unaware of 
any law under which the appellant would be eligible for VA 
benefits.  Therefore, the claim must be denied.  


ORDER

Entitlement to benefits for the veteran's son, the appellant 
in this matter, for the birth defect spina bifida, claimed to 
have been the result of exposure to Agent Orange during 
service, is denied. 



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


